DETAILED ACTION
Notification of Application Status under the America Invents Act 
The present application, which was filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).
Information Disclosure Statement
The examiner has considered the Information Disclosure Statements (IDS) filed on 28 August 2019 and 14 February 2022.  Copies of the portions of the IDSs listing the references are being returned to the Applicant along with this Office action and serve both as acknowledgements of receipt of the IDSs and as indications as to which references the examiner considered.
Election/Restriction
Applicant’s election without traverse of Group I, claims 1, 2, 4 to 7, 10, 12, 13, 15, 16, 19, 22, 44, 55, 56, and 58 in the reply filed on 14 February 2022 is acknowledged.  Accordingly, claims 1, 2, 4 to 7, 10, 12, 13, 15, 16, 19, 22, 44, 55, 56, and 58 are examined and claims 102, 103, 105, 106, and 108 to 111 are withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b) as being drawn to one or more non-elected invention(s).  Applicant is reminded that upon the cancellation of claims to non-elected invention(s), the inventorship must be amended in compliance with 37 C.F.R. § 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by:  (1) an application data sheet (ADS) in accordance with 37 C.F.R. § 1.76 that identifies each inventor by his or her legal name; and (2) the processing fee set forth in 37 C.F.R. § 1.17(i).
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 to 7, 10, 12, 13, 15, 16, 19, 22, 44, 55, 56, and 58 are rejected under 35 U.S.C. § 103 as being unpatentable over Kaneko et al (WO 2006/059626), cited in the International Search Report (ISR) and the Written Opinion of the International Searching Authority (WOISA) mailed on 11 February 2016 and in the IDS filed on 28 August 2019.
Regarding claim 1, Kaneko et al. teach an apparatus for use with a fluid that contains biological cells, the apparatus comprising a tray (1) shaped to define a flat planar upper surface configured to support the fluid, the upper surface not being completely surrounded by a wall and a property selected from the group consisting of transparency and translucency.  Kaneko et al. at paragraphs [0008], [0016] to [0018], and [0021] and Figure 4.  Kaneko et al. do not specifically teach that the surface area of the flat planar surface is less than 900 mm2 and with a plurality of protrusions protruding from the underside of the tray, the tray having a thickness of between 0.4 and 0.8 mm.
With respect to the specific dimensions (the surface area of the flat planar surface is less than 900 mm2 and the thickness of the tray is between 0.4 and 0.8 mm), absent persuasive evidence of the criticality of these particular values, they are considered merely design choices that would have been prima facie obvious to one of ordinary skill in the art depending on the cryogenic needs.  Finally, with respect to the plurality of protrusions protruding from the underside of the tray, it would have been prima facie obvious to one of ordinary skill in the art to modify the disclosure of Kaneko et al. to include projections on the underside of the tray in order to prevent the tray from sticking to a cryogenic vial in which it has been inserted.
Regarding claim 2, Kaneko et al. teach that the flat planar upper surface is shaped to define an outer perimeter, at least some of the outer perimeter does not contact any element extending higher than the flat planar upper surface, and at least some of the outer perimeter contacts an element extending higher than the flat planar upper surface.  Kaneko et al. at    Figure 4.
Regarding claims 4 to 7, absent persuasive evidence of the criticality of these particular values the percentage of the outer perimeter that does not contact any element extending higher than the flat planar upper surface is merely a design choice that would have been prima facie obvious to one of ordinary skill in the art depending on the cryogenic needs.
Regarding claim 10, absent persuasive evidence of the criticality of these particular values the level of hydrophobicity of the upper surface is also merely a design choice that would have been prima facie obvious to one of ordinary skill in the art depending on the cryogenic needs.
Regarding claims 12 and 13, Kaneko et al. teach a cryogenic vial (21) and that the apparatus is shaped and sized to fit inside the vial.  Kaneko et al. at Figure 4.  Once again, with respect to the specific dimensions of the cryogenic vial (length of 44 mm and a diameter of 12.5 mm), absent persuasive evidence of the criticality of these particular values they are considered merely design choices that would have been prima facie obvious to one of ordinary skill in the art depending on the cryogenic needs.  
Regarding claims 15, 16, and 19, Kaneko et al. teach a handle (12).  Kaneko et al. at Figure 4.  It would have been well known to one of ordinary skill in the art that handles come in all sorts of shapes, sizes, and dimensions.  Thus, absent persuasive evidence of the criticality of the specific handle shape claimed, the shape of the handle is considered a design choice that one of ordinary skill in the art would have been prima facie obvious to modify depending on the desired look and feel of the apparatus.
Regarding claim 22, neither the intended use nor manner of operation of a claimed apparatus patentably distinguishes it from the prior art.  M.P.E.P. § 2114.
Regarding claim 44, yet again with respect to the specific dimensions and locations of the protrusions, absent persuasive evidence of the criticality of these particular values and locations they are considered merely design choices that would have been prima facie obvious to one of ordinary skill in the art depending on the cryogenic needs.
Regarding claim 55, Kaneko et al. teach a rectangular tray.  Kaneko et al. at Figure 4.  
Regarding claims 56 and 58, absent persuasive evidence of the criticality of the particular tray length and width claimed they are considered merely design choices that would have been prima facie obvious to one of ordinary skill in the art depending on the cryogenic needs.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046 (Fed. Cir. 1993); In re Longi, 759 F.2d 887 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937 (C.C.P.A. 1982); In re Vogel, 422 F.2d 438 (C.C.P.A. 1970); and In re Thorington, 418 F.2d 528 (C.C.P.A. 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or § 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See M.P.E.P. § 717.02 for applications subject to examination under the first inventor to file provisions of the American Invents Act (AIA ) as explained in M.P.E.P. § 2159.  See M.P.E.P. §§ 706.02(l)(1) to 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . 
The USPTO website (www.uspto.gov/patent/patents-forms) contains terminal disclaimer forms which may be used.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online and an eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Effective 01 January 1994, a registered attorney or agent of record may sign a terminal disclaimer and a terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b).  Finally, a terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. § 3.73(b).
Claims 1, 2, 4 to 7, 10, 12, 13, 15, 16, 19, 22, 44, 55, 56, and 58 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1 to 10 of Itsykson (U.S. Pat. No. 10,412,959).
Itsykson claims inter alia an apparatus for use with a fluid that contains biological cells, the apparatus comprising a transparent tray shaped to define a flat upper surface configured to support the fluid, the upper surface not being completely surrounded by a wall and having a surface area that is less than 900 mm2, and an underside; and a plurality of protrusions protruding from the underside of the tray, the tray having a thickness that is between 0.4 and 0.8 mm, wherein the underside of the tray provides one or more delineated portions thereof; and a handle comprising a first handle portion being generally perpendicular to the tray, and disposed at an end of the tray; and a second handle portion being generally parallel to the tray, and coupled to the first handle portion.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the reduction to practice of the claims in Itsykson would render obvious the claims in the instant invention because all of the instantly claimed limitations are also claimed in Itsykson.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM PRAKASH, whose telephone number is 571-270-3030.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 7:00 am to 7:00 pm, Eastern Time.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael A. Marcheschi, can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, please go to http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Finally, if you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (in USA or CANADA) or 571-272-1000.
/Gautam Prakash/
Primary Examiner, Art Unit 1799